Exhibit 10.1

Susan L. Mirdamadi

terms of employment/
letter of UNDERSTANDING AND SALARY CONTINUATION AGREEMENT (“AGREEMENT”)

 

Ruth’s Hospitality Group, Inc. (hereafter referred to as “Employer”) and Susan
L. Mirdamadi, (hereinafter referred to as “Employee”) agree upon the following
terms of employment of Employee by Employer.

1.Duties

.  Employee shall be employed during the term of this Agreement as set forth in
Section 3 in the position of Executive Vice President and Chief Administrative
Officer.  Employee will advance the best interests of Employer at all times
during her employment and shall at all such times faithfully, industriously and
to the best of her ability, perform all duties as may be required of her by
virtue of her title and position and in accordance with the job description for
her title and position as established by the Employer’s Board of Directors
and/or its Designee from time to time.  Employer shall provide Employee with a
written job description.  Employee shall comply with any and all written
personnel policies, corporate policies and employment manuals of Employer in the
conduct of her duties that are applied on a consistent basis.

2.Extent of Service

.  Employee shall devote her full time and best efforts to the performance of
her duties.  Employee shall not engage in any business or perform any services
in any capacity that would, in the reasonable judgment of Employer, interfere
with the full and proper performance by Employee of her duties.

3.Term / Annual Renewals

.  This Agreement shall expire and terminate and be of no further effect (with
the exception of terms herein which by their terms survive the termination of
this Agreement) on the close of business of the first anniversary of the date
this Agreement was

 

--------------------------------------------------------------------------------

 

first executed (the “Termination Date”), provided; however, that this Agreement
shall automatically renew and extend for additional one (1) year terms if
Employee is not otherwise in default, and remains in the employ of the
Employer.  Notwithstanding the foregoing, Employer must give Employee a minimum
of 60 days’ notice prior to the expiration of any given term, otherwise this
Agreement shall automatically renew for a successive term.

4.Compensation

a..

a.Salary.  For all duties to be performed by Employee in the capacity referenced
hereunder, Employee shall receive an initial annual base salary of $340,000,
that cannot be reduced and which shall be paid in accordance with Employer’s
normal payroll practice.  Employee’s base salary will be subject to annual
review by the Compensation Committee of the Board of Directors.  

b.Bonus.Employee will be entitled to a discretionary bonus of up to 75% of her
base salary, subject to the budget and performance targets as defined by the
Compensation Committee of the Board of Directors on an annual basis pursuant to
the Employer’s Bonus Plan (“Plan”) and which may be increased or decreased
according to the Plan, to be paid to Employee after the issuance of the
Employer’s audited financial statements relating to that year, assuming Employee
is actively employed by Employer at the end of the fiscal year.

c.Automobile Allowance.   Employee shall also receive a monthly automobile
allowance of at least $700.00 per month during the term of this Agreement.

5.Benefits

.

a.Vacation/Leave - Employee shall be entitled to four (4) weeks of paid vacation
per calendar year, with normal sick and holiday leave as defined by Employer’s
policies.

2

 

--------------------------------------------------------------------------------

 

b.Benefit Plan - Employee shall be eligible to participate in the health and
welfare plans provided by Employer for Executives.

c.Retirement Benefits - Employee will be eligible for all applicable retirement
benefits offered by Employer, if any.

d.Reimbursement of Expenses - Employer agrees to reimburse Employee for
reasonable and appropriate Employer-related expenses (as determined by Employer)
paid by Employee in furtherance of her duties, including, but not limited to,
travel expenses, food, lodging, entertainment expenses and automobile expenses,
upon submission of proper accounting records for such expenses.  

6.Disability or Incapacity

.  If, for a period of ninety (90) consecutive days during the continuing term
of this Agreement, Employee is disabled or incapacitated for mental, physical or
other cause to the extent that she is unable to perform her duties as herein
contemplated during said ninety (90) consecutive days, Employer shall
immediately thereafter have the right to terminate this Agreement upon providing
ten (10) days’ written notice to Employee and shall be obligated to pay Employee
compensation up to the effective date of said termination.  The right of
termination in this section in no way affects or diminishes other rights of
termination as stated in this Agreement, Equity or Bonus Plan.

7.Termination

.  Notwithstanding any other provision hereof, Employee’s employment shall be
terminated immediately upon:  1) her death; 2) notice after disability as
defined in Section 6; 3) Employee’s discharge for Cause; or 4) Employee’s
resignation.

a.For purposes of this Agreement, “Cause” shall mean (i) Employee’s theft or
embezzlement, or attempted theft or embezzlement, of money or property of
Employer, her perpetuation or attempted perpetuation of fraud, or her
participation in a fraud or attempted

3

 

--------------------------------------------------------------------------------

 

fraud, on Employer or her unauthorized appropriation of, or her attempt to
misappropriate, any tangible or intangible assets or property of Employer, (ii)
any act or acts of disloyalty, misconduct or moral turpitude by Employee
injurious to the interest, property, operations, business or reputation of
Employer or her commission of a crime which results in injury to Employer or
(iii) her willful disregard of lawful directive given by a superior or the Board
or a violation of an Employer employment policy injurious to the interest of the
Employer.  Employee may not be terminated for cause under (ii) and (iii) unless
provided written notice and the circumstance has not been cured within 10
business days.  Cause shall not include termination due to Death or Disability.

b.Should Employee terminate Employee’s employment for cause, as defined in
Section 7.a, then, Employee is entitled to be paid no more than her salary
through the date of termination, any unused vacation days, unreimbursed
expenses, car allowance, earned but unpaid bonus per Plan.  All vested but not
exercised option rights will be subject to repurchase by Employer according to
the terms of the Equity Plan.

c.Employer reserves the right to terminate Employee’s employment without cause,
as defined in Section 7.a.  However, in the event that occurs, then: 1) Employee
will receive twelve (12) equal monthly payments in the aggregate equal to
Employee’s prior twelve (12) months’ base salary compensation; 2) Employee shall
receive twelve (12) equal monthly payments in the aggregate equal to
fifty-percent (50%) of Employee’s prior year bonus compensation; 3) Employee
will be eligible to receive twelve (12) months continued health, welfare and
retirement Benefits (as defined hereinabove), according to the same terms and
conditions Employee would have been entitled to had Employee’s employment with
Employer not been terminated, to the extent permitted by the terms of the
applicable plans and with health benefits continuing

4

 

--------------------------------------------------------------------------------

 

pursuant to the COBRA law; 4) twelve (12) monthly payments of the automobile
allowance Employee would have been entitled to had Employee’s employment with
Employer not been terminated, including reimbursement for fuel and routine
maintenance costs for one automobile; and 5) all unreimbursed expenses; and 6)
all vesting rights of Employee’s stock options and restricted stock granted
during Employee’s tenure shall continue for 12 months post-termination
notwithstanding any terms of the Equity Plan to the contrary.  Employer will pay
this severance on a monthly basis in accordance with Employer’s regular payroll
practices.  The payment of all amounts under this Section 7.c is contingent on
Employee’s compliance with Sections 8 and 9, and her entering into a customary
general release in favor of the Employer within 45 days following her
termination.  The severance payments will commence when the release becomes
effective.

d.Should Employee resign her employment for Good Reason, as defined below,
Employee will receive as severance the identical compensation and benefit
payments that are set forth in section 7.c (1-6).  Employer will pay this
severance on a monthly basis in accordance with Employer’s regular payroll
practices.  The payment of all amounts under this Section 7.d is contingent upon
Employee’s compliance with Sections 8 and 9, and her entering into a customary
general release in favor of the Employer within 45 days following her
termination.  The severance payments will commence when the release becomes
effective.

e.For purposes of this Agreement, “Good Reason” shall mean (i) the assignment by
the Board to Employee of any material duties that are clearly inconsistent with
Employee’s status, title and position as Executive Vice President and Chief
Administrative Officer of Employer; or (ii) a failure by Employer to pay
Employee any amounts required to be paid under this Agreement, which failure
continues uncured for a period of fifteen (15) days after written notice

5

 

--------------------------------------------------------------------------------

 

thereof is given by Employee to the Board;  (iii) relocation of Employer
requiring Employee to relocate; or (iv) Employer provides Employee notice 60
days before expiration of a given term of its decision not to renew this
Agreement.

f.Employee understands that should Employee resign her employment without Good
Reason, then Employee is entitled to no more than her salary through the date of
termination (said termination date to be determined by Employer upon notice of
resignation), any earned but unused vacation days and unreimbursed business
expenses.

g.Notwithstanding the foregoing, and in the event of a sale of Employer or
substantially all of Employer’s assets resulting in a change in control of the
Employer (as such transactions are defined in the Equity Plan) at any time
during the term of this Agreement, in addition to the benefits in Section 7.c
(1-6), there shall be an accelerated vesting of all equity grants
notwithstanding any contrary terms of the Equity Plan.  This Section 7.g of this
Agreement shall be referred to as a “Change in Control” for purposes of this
Agreement.

i.Any severance payments or benefits will begin only upon the date of Employee’s
“separation from service” (as defined under Section 409A of the Internal Revenue
Code).  Each installment of the severance payments and benefits will be treated
as a separate payment for purposes of Section 409A and no such payment may be
accelerated or deferred unless permitted or required by Section 409A.  Solely to
the extent required to avoid additional taxes under Section 409A, and solely to
the extent that Employee is a “specified employee” (as defined under Section
409A) as of the date of her separation from service, any installment of
severance payments or benefits that would otherwise be payable within the six
month period following such separation from service shall be delayed and paid on
the first payroll period of the seventh month following her separation from
service, with any remaining installments paid at the time

6

 

--------------------------------------------------------------------------------

 

set forth in the Agreement.  Employer makes no representation or warranty and
shall have no liability to Employee or to any other person if the payments and
benefits provided in the Agreement are determined to constitute deferred
compensation subject to Section 409A but that do not satisfy an exemption from,
or the conditions of, that section.  

8.Disclosure of Information

. Employee agrees that she will not, during employment or any time after
termination of employment hereunder, without authorization of Employer, and
except as set forth in Section 10 below, disclose to, or make use of for herself
or for any person, corporation or other entity, any files, videos, trade
secrets, papers, photographs, presentations, recipes, specifications, drawings,
salary structures, sources of income, business plans, minutes of meetings,
contractual arrangements, or other confidential information concerning the
business, clients, methods, operations, financing or services of
Employer.  Trade secrets and confidential information shall mean information
disclosed to Employee or known by her as a consequence of her employment by
Employer, and not generally known to the restaurant industry.

9.Non-Compete

a..  In further consideration of the compensation to be paid to Employee
hereunder, Employee acknowledges that in the course of her employment with
Employer and its subsidiaries and affiliates she shall become familiar, and
during her employment with Employer she has become familiar, with Employer’s
trade secrets and with other confidential information concerning Employer and
its predecessors and its subsidiaries and affiliates and that her services have
been and shall be of special, unique and extraordinary value to
Employer.  Therefore, Employee agrees that during her employment and for a
period of one year following her last day of employment (hereafter referred to
as the “Non-compete Period”), Employee shall not directly or indirectly own any
interest in, manage, control, participate in, consult with, render services for,
or in any manner engage in any business or enterprise identical to or similar to
any such

7

 

--------------------------------------------------------------------------------

 

business which is engaged in by Employer, its subsidiaries or affiliates or any
of their respective franchises, which shall include any restaurant business that
derives more than 25% of its revenues from the sale of steak and steak dishes
and which has an average guest check greater than $65, escalating by five
percent (5%) per year, (the “Business”), as of the date of this Agreement and
which is located in the United States, which shall for purposes of illustration
and not limitation include the following chains and their parent companies,
subsidiaries and other affiliates:  Morton’s Restaurant Group, The Palm, Smith &
Wollensky, Del Frisco’s, Sullivan’s, The Capital Grille, Mastro’s and Fleming’s.
Nothing herein shall prohibit Employee from being a passive owner of not more
than 2% of the outstanding stock of any class of a corporation that is publicly
traded, so long as Employee has no active participation in the business of such
corporation.  This restriction will not apply if Employee is employed as an
officer of a business, including, but not limited to, a casino or hotel, that as
an ancillary service provides fine dining as defined in this paragraph.  The
term “ancillary” assumes that less than fifty-percent 50% of the business
revenues are derived from its dining facilities.

b.During the Non-compete Period, Employee shall not directly or indirectly
through another entity (i) induce or attempt to induce any non-hourly or
management employee of Employer or any subsidiary or affiliate to leave the
employ of Employer or such subsidiary or affiliate, or in any way interfere with
the relationship between Employer or any subsidiary or affiliate and any
employee thereof, (ii) hire any person who was an employee of Employer or any
subsidiary or affiliate at any time during the Employment Period, unless such
person responded to a general solicitation or (iii) induce or attempt to induce
any customer, supplier, licensee, licensor, franchisee or other business
relation of Employer or any subsidiary or affiliate to cease doing business
between any such customer, supplier, licensee or business relation and

8

 

--------------------------------------------------------------------------------

 

Employer or any subsidiary or affiliate (including, without limitation, making
any negative, derogatory or disparaging statements or communications regarding
Employer or its subsidiaries, affiliates, employees or franchisees).

10.Scope of Disclosure Restrictions.  Nothing in this Agreement prohibits
Employee from communicating with government agencies about possible violations
of federal, state, or local laws or otherwise providing information to
government agencies, filing a complaint with government agencies, or
participating in government agency investigations or proceedings.  Employee is
not required to notify Employer of any such communications; provided, however,
that nothing herein authorizes the disclosure of information Employee obtained
through a communication that was subject to the attorney-client privilege. 
Further, notwithstanding Employee’s confidentiality and nondisclosure
obligations, Employee is hereby advised as follows pursuant to the Defend Trade
Secrets Act: “An individual shall not be held criminally or civilly liable under
any Federal or State trade secret law for the disclosure of a trade secret that
(A) is made (i) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.  An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (A) files any
document containing the trade secret under seal; and (B) does not disclose the
trade secret, except pursuant to court order.”

Surrender of Books and Records.  Employee acknowledges that all files, lists,
books, records, photographs, videotapes, slides, specifications, drawings or any
other materials used or

9

 

--------------------------------------------------------------------------------

 

created by Employee or used or created by Employer in connection with the
conduct of its business, shall at all times remain the property of Employer and
that upon termination of employment hereunder, irrespective of the time, manner
or cause of said termination, Employee will surrender to Employer all such
files, lists, books, records, photographs, videotapes, slides, specifications,
drawings or any other materials.

 

11.Severability

.  If any provision of this Agreement shall be held invalid or unenforceable,
the remainder of this Agreement shall, nevertheless, remain in full force and
effect.  If any provision is held invalid or unenforceable with respect to
particular circumstances, it shall, nevertheless, remain in full force and
effect in all other circumstances.

12.Notice

.  All notices required to be given under the terms expressed hereunder shall be
in writing, shall be effective upon receipt, and shall be delivered to the
addressee in person or mailed by certified mail, returned receipt requested:

If to Employer, addressed to:

Ruth’s Hospitality Group, Inc.
1030 W. Canton Avenue, Suite 100

Orlando, FL 32789

Attn:  General Counsel

 

If to Employee, addressed to:

Susan L. Mirdamadi

at the address contained in records of the Employer as updated from time to time

 

or such other address as a party shall have designated for notices to be given
to her or it by notice given in accordance with this paragraph.

13.Governing Law and Resolution of Dispute

.  Employee’s terms of employment shall be governed by and construed in
accordance with the laws of or applicable to the State of Florida.  Any dispute,
controversy or claim arising out of or relating to Employee’s terms of

10

 

--------------------------------------------------------------------------------

 

employment, or the breach therefore, shall be resolved by arbitration conducted
in accordance with the rules then existing of the American Arbitration
Association, applying the substantive law of the State of Florida.  The parties
further agree that any such arbitration shall be conducted in Orange County,
Florida.

14.Waiver.  No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel.  No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived.

[Signatures appear on the following page]




11

 

--------------------------------------------------------------------------------

 

The parties hereby agree that this Agreement shall be deemed executed and
effective as of the 24th day of October, 2018.

 

RUTH’S HOSPITALITY GROUP, INC.

 

By:/s/ Cheryl J. Henry

Name:Cheryl J. Henry

Title:President & Chief Executive Officer

Date:10/25/18

 

SUSAN L. MIRDAMADI

 

 

By:/s/ Susan L. Mirdamadi

Susan L. Mirdamadi

 

Date:10/24/18

 

12

 